McCLELLAN, J.
The jurisdiction of courts of equity to dissolve the bonds of matrimony is purely statutory. — Nelson on Div. §§ 10, 17, 18, 19; 1 Pom. Equity Juri. §§ 98, 112 (subd. 10) ; 14 Cyc. pp. 581, 582; 9 Am. & Eng. Ency. Law, p. 726. Accordingly, the power to grant divorce a vinculo is not of the general jurisdiction of courts of equity; but they are in that respect, courts of limited and special jurisdiction. “Where a special authority, in derogation of the common law, is conferred by statute on a court of general jurisdiction, it becomes quoad hoc an inferior or limited court.” — State v. M. & G. R. R. Co., 108 Ala. 29, 18 South. 801; Goodwater Warehouse Co. v. Street, 137 Ala. 621, 34 South. 903; Gunn v. Howell, 27 Ala. 663, 62 Am. Dec. 785.
With respect to the judicial acts of courts exercising special and limited jurisdiction, the existence of jurisdictional facts is not inferred from the mere exercise of jurisdiction, but must affirmativly appear from the record. — Goodwater Warehouse Co. v. Street, 137 Ala. 621, 625, 34 South. 903, and authorities there cited. In such cases “a compliance-with the requisitions of the statute is necessary to its jurisdiction, and must appear on the face of its proceedings.” — State v. M. & G. R. R. Co., supra,. It follow's, as of course, that such jurisdiction cannot be obtained or conferred by the proclamation thereof positively or by invited necessary inference, in the order or decree of a court assuming to exercise a limited special authority. — Neville v. Kennedy, 125 Ala. 149, 28 South. 452, 82 Am. St. Rep. 230; Pollard v. Hanrick, 74 Ala. 334.
On collateral attach of a judgment or decree, no presumption of the existence of jurisdictional facts can be indulged. — Whitlow v. Echols, 78 Ala. 206; Pollard v. Hanrick, supra. But, where the judgment or decree is *112collaterally assailed, every reasonable intendment, as a matter of construction only, will be made in favor of tlie validity thereof. — King v. Kent, 29 Ala. 542, 554; Pollard v. Hanrick, supra; Whitlow v. Echols, supra. On such an inquiry, the determination of the question whether the pleading contained the averment of jurisdictional facts will be undertaken with a motive, in construction, favorable to the validity of the judgment or decree; and where the pleading is reasonably susceptible thereof, that construction will be adopted that will support the .judgment or decree, guarding, of course, against the supplying thereby of omitted essential averments. — King v. Kent, supra. The pleading will be understood “as it is reasonable to infer that the party who made it and the judge who acted upon it did understand it,, and not as they were bound to understand it.” — King v. Kent, supra; Whitlow v. Echols, supra.
Code 1896, § 194 (Code 1907, § 3802), provides “When the defendant is a non-resident, the other party to the marriage must have been a bona 'fide resident of this state for one year next before the filing of the bill, which must be alleged in the bill and proved.” (Italics supplied.) Residence within the state, the powers of the courts of which are invoked to grant divorce, of at least one of the parties to the marriage, is a jurisdictional prerequisite to- a valid decree in the premises.— Nelson on Div. § 21, and notes; Bell v. Bell, 181 U. S. 175, 21 Sup. Ct. 551, 45 L. Ed. 804, among others. The provision of the quoted statute, with respect to the residence of the complainant, in cases within the requirement of the statute, establishes a bona fide residence in ■this state “for one year next before the filing of the bill” as a jurisdictional prerequisite to a valid decree of divorce. — 14 Cyc. p. 663; Pate v. Pate, 6 Mo. App. 49; *113Collins v. Collins, 53 Mo. App. 470; Cheatham v. Cheatham, 10 Mo. 296; Kruse v. Kruse, 25 Mo. 68; 9 Am. & Eng. Ency. Law, p. 732, and notes; Greenlaw v. Greenlaw. 12 N. H. 200; Batchelder v. Batchelder, 14 N. H. 380.
The adoption in the pleading of the exact terms of the statute in this regard is not essential. It is sufficient if the averments convey the same idea in equivalent terms. — Needles v. Needles (Tex. Civ. App.) 54 S. W. 1070; Collins v. Collins, supra; 14 Cyc p. 663.
In the bill for divorce a vinculo, filed by M. J. Martin against Gussie Martin in the then existing county court of Cleburne county, Ala., these allegations, comprising all of them presently pertinent to the inquiry submitted for review here, appear: “Your orator, M. J. Martin, a resident of Cleburne county, Ala., over the age of 21 years, respectfully shows unto your honor: That on or about May 3. 1906, orator intermarried with said Gussie Martin, in the state of Georgia, Polk county, and that they lived together until about June 4, 1906, as man and wife, most of the time residing in Cleburne county, Ala., and orator has been a bona fide resident of Cleburne county for more than three years. * * * That Gussie Martin is over the age of 21 years and resides in the state of Georgia, but her particular place of residence is unknown to orator,” etc. The decree of divorce to which that cause progressed is collaterally assailed by the bill inceptive in the cause now appealed from; a decree sustaining demurrer taking the objection that the jurisdiction of the Cleburne county court (since abolished by law) was not invoked in the cause of Martin v. Martin, for that the bill in that cause did not contain the jurisdictional allegation of bona fide residence of the complainant therein in this state “for"one year next before the filing of the bill,” *114according to the requirement of the statute above quoted.
The statute (section 3802), in the particular now important, requires of the complainant the allegation (and proof, after jurisdiction obtained) of three distinct, yet concurring, facts, viz.: (a) Bona fide residence in the state; (b) that residence for one year; (c) and that year to run back, continuously, from “the filing of the hill.” In this particular the statute is incapable of any other construction. Even though the rule of favor to judgments and decrees collaterally assailed, to- which we have adverted and which we have approved as upon the authority of King v. Kent, supra, is extended to the bill exhibited in Martin v. Martin, we are constrained, after most cautious consideration,. to the conclusion that the hill omitted jurisdictional averments, thereby wholly avoiding the decree of the Cleburne court.
Unless by construction we supply vital omissions in the hill — a process not allowable — it is seen that the hill is entirely silent as to the relation of the “more than three years” hona fide residence of complainant to the date of “the filing of the bill.” Such bona fide residence could have existed in all perfection, and yet not have included “one year next before the filing of the bill.” It might have comprehended a period terminating more than' “one year next before the filing of the bill,” or have continued within the period of “more than three years,” but a part, only, of the “one year next before the filing of the bill.” The verb- “has been ” descriptive of past action, added nothing to the allegation in respect of the relation of the three-year period averred to the essential fact of residence for the requisite period of “one year next before the filing of the bill.” The verb did, of course, refer the ■ residence *115alleged to a period before the bill was filed, but did not make a part of the period so averred the year next before the bill was filed. And this construction is strengthened, if not expressly confirmed, by the allegation “that they lived together until June 4, 1906, as man and wife, most of the time residing in Cleburne county, Ala.” The period referred to was within one year before the bill was filed. “Most” signified, not all, but nearly all, of the time elapsing between the date of the marriage and June 4, 1906. The view indicated, on like inquiries, was taken and approved in the following decisions of other tribunals: Haymond v. Haymond, 74 Tex. 414, 12 S. W. 90; Collins v. Collins, supra; Johnson v. Jolmson, 95 Mo. App. 329, 68 S. W. 971.
Where from the face of the record it appears that the judgment or decree is wholly void, delay or inaction of the party whose rights would be affected thereby will not, cannot, invest the judgment or decree with power and vitality. — Sweeney v. Tritsch, 151 Ala. 242, 44 South. 184. It is a nullity under all circumstances. It appearing from this bill that the decree of divorce of the Cleburne county court in the cause of Martin v. Martin was void for want of jurisdiction, the demurrer of the defendants, raising the objection that according to this bill complainant was not the widow of M. J. Martin, deceased, should have been overruled. The decree of divorce being void, she survived as his %vido%o. In this particular the decree sustaining the demurrer of the defendants is, we think, erronous.
The separate demurrers of the defendants Hanson and Studdard were properly sustained. They are sureties on the administrator’s bond merely, and are not proper parties to this bill to .remove the administration of intestate’s estate from the probate into the chancery court.
*116The decree appealed from is reversed to the extent and in the respect indicated, and affirmed in the particular that the demurrer of Hanson and Studdard is sustained. The cause is remanded.
Reversed in part, affirmed in part, and remanded.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.